AO470    (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Alaska

         UNITED STATES OF AMERICA                                    )
                                                                     )         Case Number: 3:20-mj-00436-DMS
                               vs.                                   )
                                                                     )
           RONALD FETUAO MAEFAU                                      )


    ORDER OF TEMPORARY DETENTION AND SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows.


Place: Anchorage, Alaska                                                 Courtroom No.:     Virtual Courtroom 4

                                                                         Date and Time:     9/11/2020 3:30:00 PM


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date: 9/2/2020



                                                                                            Judge’s signature



                                                                             Matthew M. Scoble, United States Magistrate Judge
                                                                                          Printed name and title




                   Case 3:20-mj-00436-DMS Document 9 Filed 09/02/20 Page 1 of 1
